Dear Ms. Atchison:
On behalf of your client, the Hammond Area Economic and Industrial Development District (the "District"), you have requested an opinion of this office regarding whether the City of Hammond may act as fiscal agent for the District. Specifically, you ask the following:
  "May the District use the City of Hammond as its fiscal agent pursuant to a cooperative endeavor agreement or otherwise, rather than using a financial institution for the deposit of District funds in accordance with the Local Depositary Law?"
Louisiana's local depositary laws are contained in La.R.S. 39:1211et seq. La.
R.S. 39:1211 provides "[t]he term `local depositing authorities' includes all parishes, municipalities, boards, commissions, [. . .], and any other public bodies or officers of any parish, municipality, or township." Thus, the District would be classified as a local depositing authority and is subject to the provisions of the local depositary laws, including the duty to deposit funds with a fiscal agent.
La.R.S. 39:1213 sets forth the qualifications for a fiscal agent. It provides, "The fiscal agency with which funds are deposited shall be a stock-owned federally insured depository institution organized under the laws of this state or of any other state of the United States, or under the laws of the United States, as may be selected by the depositing authority under the provisions of this Chapter."
As the City of Hammond is not a "stock-owned federally insured depository institution," it is the opinion of this office that the City of Hammond may not serve as fiscal agent to the District.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us. *Page 2 
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL Attorney General
  By: _________________________
  Lindsey K. Hunter Assistant Attorney General
  JDC/LKH/crt